NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0430-19T1

LARHONDA RAGLAND,

          Plaintiff-Appellant,

v.

BOARD OF EDUCATION OF
THE CITY OF NEWARK,
ESSEX COUNTY,

     Defendant-Respondent.
_________________________

                   Argued September 14, 2020 – Decided February 4, 2021

                   Before Judges Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Essex County, Docket No. C-
                   000142-19.

                   Stuart Ball argued the cause for appellant. (Stuart Ball,
                   LLC, attorneys; Stuart Ball on the briefs).

                   Brenda C. Liss argued the cause for respondent (Office
                   of General Counsel and Riker Danzig Scherer Hyland
                   & Perretti, LLP, attorneys; Brenda C. Liss, of counsel
                   and on the brief; Stephanie D. Edelson, on the brief).
PER CURIAM

      Plaintiff LaRhonda Ragland appeals from the August 26, 2019 order of

the Chancery Division dismissing her complaint and confirming an arbitration

award upholding teacher tenure charges against her. We affirm.

                                        I.

      The following facts are derived from the record. Ragland was employed

by defendant Newark Board of Education (BOE) as an elementary school dance

instructor. BOE evaluates its teachers based on a rubric approved by the State

Department of Education (DOE). The rubric is comprised of five evaluation

components, called competencies, including "student progress toward mastery,"

which is weighted most heavily. DOE granted BOE an equivalency that permits

it to use the rubric, which differs slightly from the evaluation rubric established

in N.J.A.C. 6A:10-4.1.

      For the 2016-2017 school year, Ragland was evaluated by Vice Principal

Regina Sharpe. She completed both Ragland's mid-year and summative end-of-

year evaluations, rating her partially effective, a below par score, for both

evaluations.   In her comments, Sharpe noted that during her classroom

observation Ragland's students appeared confused because she "lacked

consistency" in her instructions by giving different and contradictory directions


                                                                           A-0430-19T1
                                        2
regarding dance moves that were the subject of the class. Sharpe noted that it

appeared Ragland "was making the choreography up right there" rather than

having a clear lesson plan. According to Sharpe, during the school's midwinter

concert, Ragland's students "were on the stage and it looked like they had just

learned or were even, in some cases, still learning the dance moves . . . . [I]t

was almost as if instruction was happening right there on the stage." The

performance was intended to be "a showcase of what [the students] already

learned." Although Ragland had an opportunity during the evaluation process

to provide data showing student growth, she declined to do so. Sharpe noted

that Ragland was resistant to constructive criticism, guidance, instructions, and

strategies from administrators and other effective teachers.

      Ragland was assigned a corrective action plan for the 2017-2018 school

year. Ragland had primary responsibility for drafting the plan. Vice Principal

Najran Cowins testified that she provided suggested edits to the plan

emphasizing student growth metrics. Ragland did not incorporate those changes

and failed to establish measurable goals for her students. Over the course of the

school year, Ragland on occasion did not have concrete lesson plans, attend

required meetings, respond to emails, or keep consistent grading. At one point,




                                                                         A-0430-19T1
                                        3
all of Ragland's students were listed as failing and having the same grade for all

assignments.

      Cowins conducted Ragland's mid-year evaluation and rated her partially

effective, noting a lack of measurable standards for student growth objectives.

Ragland requested her remaining evaluations be done by someone else.

      Vice Principal Sharanda Evans-Humes completed Ragland's year-end

evaluation, rating her ineffective, the lowest possible score.      According to

Evans-Humes, Ragland failed to provide the full amount of student rubrics and

had not taken steps to improve after the previous school year.           After an

evaluation conference, Evans-Humes gave Ragland an opportunity to

supplement her student growth data with evidence in her possession, and

reminded her of that opportunity several times, but Ragland declined to do so.

      Following the second consecutive below par annual summative

evaluation, BOE served Ragland with the tenure charge of inefficiency. She

responded by letter, challenging the BOE's evaluation process.         The BOE

referred the matter to the Commissioner of the DOE.          The Commissioner

referred the matter to arbitration, having determined BOE followed its

evaluation process.




                                                                          A-0430-19T1
                                        4
      After seven days of testimony, the arbitrator upheld the tenure charge,

finding BOE's witnesses to be credible and concluding that the "evidence is clear

that all appropriate elements for a just and proper dismissal of [Ragland] were

present . . . ." More specifically, the arbitrator found:

            [t]he evidence is convincing that [Ragland]
            demonstrated a blatant lack of cooperation, inattention
            or indifference to the necessary protocols of her
            teaching position . . . . [BOE's] evidence was replete
            with documentation and credible testimony concluding
            that ongoing and continued efforts over an extended
            time period attempted to correct [Ragland's]
            deficiencies.

                   ....

            Moreover, the evidence . . . overwhelmingly
            demonstrated that the [BOE] adhered substantially to
            its evaluation process. While disputed by [Ragland],
            the only showing to support her theoretical insinuation
            and arguments against the validity of [BOE]
            evaluations and observations came in the form of
            cross[-]examination of [BOE] witnesses. The cross[-]
            examination was insufficient to overcome [BOE]'s
            proof.

The arbitrator also found that the alleged discrepancies between the regulatory

requirements and the evaluations BOE performed were "de minimis mistakes in

calculation or interpretation of the regulations . . . . Nonetheless, the alleged

discrepancies were determined to actually be based upon the lack of cooperation

of" Ragland.

                                                                         A-0430-19T1
                                         5
      Ragland thereafter filed an order to show cause and verified complaint in

the Chancery Division, seeking to overturn the arbitration award. BOE cross-

moved to dismiss the complaint and confirm the arbitration award.

      The trial court issued an oral decision after hearing counsel's arguments.

The court concluded that the award was supported by credible evidence and

rejected Ragland's contention that BOE failed to abide by its evaluation rubric,

in particular with respect to student growth objectives. The court explained that:

            [t]he school appears to have followed closely the
            obligations that it had under the regulations and did
            have permission by virtue of this equivalency letter to
            follow other procedures pursuant to the permission of
            the [DOE].

            [Given] the extreme deference that the [c]ourt is
            required to give the arbitrator in these sorts of cases, the
            [c]ourt is denying the application of [Ragland] and will
            grant the cross-motion of [BOE] to affirm the
            arbitration award.

An August 26, 2019 order memorializes the court's decision.

      This appeal follows. Ragland raises the following arguments.

            POINT I

            THE ARBITRATOR AND THE CHANCERY JUDGE
            COMPLETELY FAILED TO CONSIDER AND
            ASSESS THE LEGAL SIGNIFICANCE OF THE
            HUGE ARRAY OF PROCEDURAL FAILURES BY
            THE DISTRICT IN ITS EVALUATION OF MS.
            RAGLAND.

                                                                           A-0430-19T1
                                         6
            POINT II

            THE NECESSARY LEGAL PREREQUISITES FOR
            THE CHARGES HERE ARE ENTIRELY ABSENT
            FOR BOTH YEARS AND THEREFORE THE
            CHARGES ARE INVALID.

            POINT III

            FAILURE TO IMPLEMENT THE LEGALLY
            MANDATED CORRECTIVE ACTION PLAN AND
            [INDIVIDUAL PROFESSIONAL DEVELOPMENT
            PLAN],    INVALIDATE     THE     [ANNUAL
            SUMMATIVE EVALUATIONS] AND CHARGES
            FOR THE BOTH [SIC] SCHOOL YEARS.

            POINT IV

            THE DISTRICT'S FAILURES TO DEVELOP
            PROPER [ANNUAL SUMMATIVE EVALUATIONS]
            ARE NOT EXCUSED BY ANY WAIVER OR
            EQUIVALENCE.

            POINT V

            THE DECISION BELOW WAS INCORRECT AS A
            MATTER OF LAW AND WAS BASED ON A
            FATALLY FLAWED ARBITRATION DECISION.

                                      II.

      "Judicial review of an arbitration award is very limited, and 'the

arbitrator's decision is not to be cast aside lightly.'" Linden Bd. of Educ. v.

Linden Educ. Ass'n ex rel. Mizichko, 202 N.J. 268, 276 (2010) (quoting Bd. of


                                                                       A-0430-19T1
                                      7
Educ. v. Alpha Educ. Ass'n, 190 N.J. 34, 42 (2006)). Where, as here, arbitration

is required by statute, "judicial review should extend to consideration of whether

the award is supported by substantial credible evidence present in the record."

Div. 540, Amalgamated Transit Union AFL-CIO v. Mercer Cty. Improvement

Auth., 76 N.J. 245, 254 (1978). Our review of the trial court's decision to uphold

or vacate the arbitration award, however, is de novo. Manger v. Manger, 417

N.J. Super. 370, 376 (App. Div. 2010).

      The Tenure Employees Hearing Law, N.J.S.A. 18A:6-10 to -18.1,

provides tenured public school teachers "certain procedural and substantive

protections from termination." Bound Brook Bd. of Educ. v. Ciripompa, 228

N.J. 4, 11 (2017). No tenured public school teacher "shall be dismissed or

reduced in compensation . . . except for inefficiency, incapacity, unbecoming

conduct, or other just cause . . . ." N.J.S.A. 18A:6-10. If the charges are

substantiated, they first go to the Commissioner of the DOE who then refers the

matter to an arbitrator if the charges merit termination. See N.J.S.A. 18A:6-11;

N.J.S.A. 18A:6-16.

      If the matter is before an arbitrator based on a teacher's charge of

inefficiency, the arbitrator "shall only consider" the following four defenses:




                                                                          A-0430-19T1
                                         8
            (1) the employee's evaluation failed to adhere
            substantially to the evaluation process, including, but
            not limited to providing a corrective action plan;

            (2)    there is a mistake of fact in the evaluation;

            (3) the charges would not have been brought but for
            considerations of political affiliation, nepotism, union
            activity, discrimination as prohibited by State or federal
            law, or other conduct prohibited by State or federal law;
            or

            (4) the district's       actions   were    arbitrary   and
            capricious.

            [N.J.S.A. 18A:6-17.2(a).]

If the teacher is able to prove any of the four defenses, "the arbitrator shall then

determine if that fact materially affected the outcome of the evaluation[,] [and

if not,] the arbitrator shall render a decision in favor of the board and the

[teacher] shall be dismissed." N.J.S.A. 18A:6-17.2(b); see also Yarbrough v.

State Operated School Dist., 455 N.J. Super. 136, 141-42 (App. Div. 2018)

(describing the limited scope of review when arbitrating inefficiency charges).

      Once rendered, "[t]he arbitrator's decision shall be final and binding . . . .

The determination shall be subject to judicial review and enforcement as

provided pursuant to N.J.S.[A.] 2A:24-7 through N.J.S.[A.] 2A:24-10."

N.J.S.A. 18A:16-17.1(e). Those provisions provide that a reviewing court shall

vacate the arbitration award in any of the following circumstances:

                                                                            A-0430-19T1
                                         9
            a.    Where the award was procured by corruption,
            fraud, or undue means;

            b.    Where there was either evident partiality or
            corruption in the arbitrators, or any thereof;

            c.    Where the arbitrators were guilty of misconduct
            in refusing to postpone the hearing, upon sufficient
            cause being shown therefor, or in refusing to hear
            evidence, pertinent and material to the controversy, or
            of any other misbehaviors prejudicial to the rights of
            any party;

            d.   Where the arbitrators exceeded or so imperfectly
            executed their powers that a mutual, final and definite
            award upon the subject matter submitted was not made.

            [N.J.S.A. 2A:24-8.]

"Undue means," as that term is used in the statute, "ordinarily encompasses

situations where the arbitrator has made a mistake of fact or law that is either

apparent on the face of the record or admitted to by the arbitrator."       N.J.

Highway Auth. v. Int'l Fed'n of Prof'l and Tech. Eng'rs, Local 193, 274 N.J.

Super. 599, 609 (App. Div. 1994). To put it another way, courts have interpreted

undue means as basing an award on what amounts to "a clearly mistaken view

of fact or law." Local Union 560 I.B.T. v. Eazor Express, Inc., 95 N.J. Super.

219, 227-28 (App. Div. 1967).

      Ragland argues her evaluations were invalid because of procedural and

substantive deficiencies by BOE in the evaluation process, specifically with

                                                                        A-0430-19T1
                                      10
respect to the use of student growth objectives in her summative evaluations and

deficiencies in her corrective action plan. She argues that BOE's departure from

statutory and regulatory requirements resulted in an arbitration award obtained

by undue means.      BOE argues that Ragland, in effect, challenges BOE's

evaluation rubric, which was approved by the DOE, and notes that such a

challenge is outside the scope of the arbitrator's and trial court's review. BOE

also argues that Ragland failed to overcome the significant evidence of her

inefficiency submitted to the arbitrator.

      While carefully reviewing the record in light of the relevant legal

precedents, we identified no basis on which to reverse the trial court's order

confirming the arbitrator's decision. Ragland's argument that BOE employed an

evaluation rubric not approved by statute or regulations is meritless. Tenure

charges may be brought based on the result of "evaluations conducted in

accordance with a rubric adopted by the board and approved by the

[C]ommissioner" of the DOE. N.J.S.A. 18A:6-17.3(d). The BOE applied an

evaluation rubric to Ragland approved by the Commissioner through issuance

of an equivalency as allowed by law.

      When enacting the Teacher Effectiveness and Accountability for the

Children of New Jersey Act, N.J.S.A. 18A:6-117 to -129, the Legislature found


                                                                        A-0430-19T1
                                       11
that "[c]hanging the current evaluation system to focus on improved student

outcomes, including objective measures of student growth, is critical to

improving teacher effectiveness . . . ." N.J.S.A. 18A:6-118(b). The statute is

intended "to raise student achievement by improving instruction through the

adoption of evaluations that provide specific feedback to educators, inform the

provision of aligned professional development, and inform personnel decisions

. . . ." N.J.S.A. 18:6-118(a).

      In pertinent part, the standards for such evaluation rubrics include, at a

minimum:

            (1) four defined annual rating categories for
            teachers, principals, assistant principals, and vice-
            principals: ineffective, partially effective, effective,
            and highly effective;

            (2) a provision requiring that the rubric be partially
            based on multiple objective measures of student
            learning that use student growth from one year's
            measure to the next year's measure;

            (3) a provision that allows the district, in grades in
            which a standardized test is not required, to determine
            the methods for measuring student growth;

            (4) a provision that multiple measures of practice and
            student learning be used in conjunction with
            professional standards of practice using a
            comprehensive    evaluation    process     in   rating
            effectiveness   with    specific    measures       and
            implementation processes. Standardized assessments

                                                                        A-0430-19T1
                                      12
            shall be used as a measure of student progress but shall
            not be the predominant factor in the overall evaluation
            of a teacher; [and]

                  ....

            (6) a provision ensuring that performance measures
            used in the rubric are linked to student achievement
            ....

            [N.J.S.A. 18A:6-123(b).]

      Under N.J.A.C. 6A:10-4.2(a), the student achievement components

required in the evaluations include "median student growth percentile[s]" and

"[s]tudent growth objective(s), which shall be specific and measurable, based on

available student learning data . . . ." However, a district may submit an

application for equivalency to gain "approval to achieve the intent of a speci fic

rule through an alternate means that is different from, yet judged to be

comparable to or as effective as, those prescribed within the rule." N.J.A.C.

6A:5-1.2. The Commissioner may approve an equivalency to a specific rule

provided it meets the spirit and intent of an existing rule and provides

measurable results. N.J.A.C. 6A:5-1.4(a) to (b).

      Normally, a teacher begins the school year with an individual professional

development plan, but after a below par summative evaluation, "a corrective

action plan shall be developed by the teaching staff member and the teaching


                                                                          A-0430-19T1
                                       13
staff member's designated supervisor." N.J.A.C. 6A:10-2.5(a). In addition to

the normal course of "[e]ach teacher . . . develop[ing], in consultation with his

or her supervisor . . . , each student growth objective[,]" a corrective action plan

must include specific goals for improvement and address areas in need of

improvement from the evaluation rubric. N.J.A.C. 6A:10-4.2(e)(3); N.J.A.C.

6A:10-2.5(c); N.J.S.A. 18A:6-119.

      Ragland contends that her two below par summative evaluations are

invalid for failing to include the required measurable student growth objectives

and also contends that her corrective action plan was deficient for failing to

include same.     However, N.J.S.A. 18A:6-17.2(a) unequivocally limits the

arbitrator to determining whether a district substantially complied with its

approved evaluation rubric, not whether the district's evaluation rubric complied

with controlling statutes and regulations. Here, the arbitrator found that BOE

complied with its approved evaluation rubric and that any lapses from the legal

requirements were de minimis and due to Ragland's failure to cooperate,

particularly with respect to providing data on her students' development .

      Similarly, N.J.S.A. 2A:24-8 limits the trial court's authority to review the

arbitrator's decision only for those matters listed in the statute. The validity of

the district's evaluation rubric is not among the topics subject to judicial review.


                                                                            A-0430-19T1
                                        14
The record supports the trial court's determination that Ragland established none

of the statutory predicates for vacating the arbitration award.

      To the extent we have not specifically addressed any of Ragland's

remaining arguments, we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-0430-19T1
                                       15